Title: Report on Rights of Neutral Nations, [12 June] 1783
From: Madison, James
To: 


[12 June 1783]
The Come. to whom was referred the letter & papers from Mr. Dumas with the Report of the Secy. of F.A. thereon report that it appears from the sd. papers as stated in the said Report.
1st. that it appears from them, that propositions have been made on the part of the States General to the ministers of the United States at Paris, (in order to render an express stipulation in favor of the freedom of navigation less necessary in the treaty of peace between great Britain & the United Provinces of the Netherlands,) either to accede to the treaty of the armed neutrality already concluded between some powers of Europe, or to enter into similar engagements with France, Spain and the United Provinces of the Netherlands—or in case France & Spain should refuse to enter into a convention founded on the principles of the armed neutrality, or wish to delay it till after the general peace, to form a separate convention for similar purposes between the United Provinces of the Netherlands & the United States of America.
That the answers to these propositions do not appear from the papers transmitted, tho’ there is room to infer from Mr Dumas’s Letter of the 4th. and 18th. of February, that the two first of these propositions were encouraged by our Ministers, and that the states general proposed to act in consequence thereof, & had made the last proposition in order to be prepared in case either or both of the two first should fail.

It appears to Mr. Livingston that no powers are at present vested in any person in Europe to agree to any treaty similar to that entered into by Russia, Sweden, Denmark & the United provinces of the Netherlands after the peace shall be concluded The resolution of the 5th. of October 1780, empowers the ministers of those states, if invited thereto, to accede to such regulations conformable to the spirit of the declaration of the Empress of Russia as may be agreed upon by the Congress expected to assemble in pursuance of the invitation of her Imperial Majesty. our ministers received no invitation & special powers were afterwards given to Mr. Dana, which in their nature superseded that resolution. Mr. Dana was by his commission & instruction empowered to sign the treaty or convention for the protection of commerce in behalf of the United States either with her Imperial Majesty in conjunction with the other neutral powers, or if that shall be inadmissible, separately with her Imperial Majesty or any of those (that is those neutral) powers.
The Treaty being only made to continue during the war, his powers terminated with the war, or at most extended only to sign it with the neutral powers & not to form a new & separate treaty.
Whereupon the Come. observe that as the primary object of the Resolution of Ocr. 5. 1780 & of the Comon. & instructions to Mr. Dana relative to the accession of the U.S. to the Neutral Confederacy, no longer can operate, and as the true interest of these States requires that they shd. be as little as possible entangled in the politics & controversies of European Nations, it is inexpedient for Congs. to renew the said powers either to Mr. Dana or to the other Ministers in Europe; But inasmuch as the liberal principles on which the said confederacy was established are conceived to be in general favorable to the interests of Nations, & particularly to those of the U.S. & ought in that view to be promoted by the latter as far as will consist with their fundamental policy. Resolved journal [?] amendmt that the Ministers Plenipoy. for peace be instructed to endeavor if it can be done without delaying the definitive Treaty to comprise therein a mutual recognition & establishment of the Rights of Neutral Nations conformable to the principles of the said Confederacy, so far as the same can be done without entering into stipulations which may involve these States in contests or wars for the maintanence of those principles.
